DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/10/22 is acknowledged.
Applicant asserted that Claims 1-4, 6 and 8-13 belong to Species I.  It is noted that Claim 5, directed in part to further comprising an extendable leaf, was not elected.  Claim 6, directed in part to wherein the first table top portion and the second table top portion are configured to extend in opposing directions.  The claim limitations of Claim 6 are considered to be describing the same subject matter as Claim 5.  Claim 7 depends from Claim 6 and concerns another species concerning rollers on said table.  Claims 14 and 15 also belong to an unelected species.  Therefore, Claims 6 and 7 are also eliminated from Species I.  Thus, Claims 1-4 and 8-13 will be examined as being Claims belonging to elected Species I.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US 2018/0105289 A1) in view of Koster (US 2015/0175276 A1) and further in view of Eyhorn (US 2018/0357909 A1).

Regarding Claim 1, Walsh teaches a delivery tower (300d, 300e) as illustrated in figures 22d and 22e and as mentioned at paragraphs 199, 200, 201, for receiving a package (25) from an aerial vehicle (20), as illustrated in figures 6a and 6b and as mentioned at paragraph 135, for example, the delivery tower (300d, 300e) comprising:
a table top coupled to a base, as illustrated in figure 22d, for example, noting that delivery tower (300d, 300e) illustrates a top surface and a base. 

Regarding Claim 1, Walsh does not expressly teach 
a table top coupled to a base, the base including telescoping members, 
a controller and communications module operably coupled to the base;
wherein the table top is configured to move between a first, retracted position and a second extended position with extension of the telescoping members,
wherein in the first, retracted position the delivery tower is configured to operate as an outdoor table and in the second, extended position, the delivery tower is configured to receive a package from the aerial vehicle, and
wherein the delivery tower is configured to communicate with the aerial vehicle or a consumer and is further configured to automatically move between the first, retracted position and the second extended position after receipt of a signal from the aerial vehicle or the consumer.

Regarding Claim 1, Walsh does not expressly teach, but Koster teaches a table top, i.e., landing platform (20), as illustrated in figure 1 and as mentioned at paragraph 15, coupled to a base, as mentioned at abstract, fourth sentence, i.e., “[t]he bottom end is securable to a surface to support the pole in an upright position”, the base including telescoping members, as mentioned at paragraph 17, as shown as follows.

[0017] In certain embodiments, the pole 12 of the present invention is extendable and retractable, further preventing potential injury or damage of the UAV 28. In such embodiments, the pole 12 may be extended (i.e. having an increased length) when the UAV 28 is delivering a package, and retracted (i.e. having a decreased length) when a user is retrieving the package 30. In certain embodiments, the pole 12 may be telescopic to facilitate the extended and retracted position. Further, in certain embodiments, the pole 12 may include an actuator operable to extend and retract the pole. The actuator may be activated wirelessly. Therefore, a user may extend and retract the pole 12 at a remote location.

Emphasis provided. 

Regarding Claim 1, Koster further teaches wherein the table top (20) is configured to move between a first, retracted position and a second extended position with extension of the telescoping members (12), noting figure 4, which illustrates the two telescoping tubes, the inner tube moving up and down with respect to the lower, outer tube, thus changing the height of the table top (20),
wherein in the first, retracted position the delivery tower (10) is configured to operate as an outdoor table, noting that table top (20) is able to function as an outdoor table, as illustrated in figures 1-4, and in the second, extended position, the delivery tower is configured to receive a package (30) from the aerial vehicle (28), as illustrated in figures 1-6.

Regarding Claim 1, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a table top coupled to a base, the base including telescoping members as taught by Koster, in Walsh’s delivery tower for the purpose of adjusting the height of the table top/landing surface to a point above surrounding obstructions for easier drone landing.

Regarding Claim 1, Walsh does not expressly teach, but Eyhorn teaches a controller (108, 110, 1000) as illustrated in figures 1 and 10 and communications module (112, 342) operably coupled to the base, as illustrated in figure 3b and as mentioned at paragraphs 39, 93, 110, 111, 118, 119, 148, 174 and 222, which states as follows.

[0039] In general, innovative aspects of the subject matter described in this specification can be embodied in methods for configuring an autonomous drone landing device (ADLD) that include the actions of receiving sensor data that represents airspace above an ADLD, orientation data that indicates an orientation of a landing pad associated with an ADLD, and location data that indicates a geographic location of the ADLD. Determining attributes to define a drone approach corridor based on the sensor data, the orientation data, and the location data. Registering the ADLD with a drone control platform. This and other implementations can each optionally include one or more of the following features.

[0093] The ADLD can guide the drone along the approach corridor to the landing pad once the drone's request is granted and the drone enters the ADLD's approach corridor. For example, the ADLD can identify the drone's position within the corridor using an imaging sensor (e.g., camera, radar, or sonar), and issue appropriate course corrections to the drone to guide it along the corridor. For example, the ADLD can determine from images of the drone's horizontal position within the corridor that the drone is approaching a boundary of the corridor and issue appropriate course corrections to the drone to re-center the drone in the corridor. In some examples, the ADLD can use other position finding techniques to locate the drone within the approach corridor and guide it to the landing pad (e.g., radio frequency (RF) triangulation techniques, such as WiFi positioning). The ADLD can issue the course corrections, for example, either through direct communication with the drone (e.g., WiFi, RF, infrared (IR), Bluetooth) or through the drone control platform. In some examples, the ADLD can include an IR camera and the drone can include IR light sources. The ADLD can detect the location of the drone based on the location of the drone's IR light sources in an image of the approach corridor, and issue course corrections as appropriate.

[0110] The drones 104, 106 can each include various types of UAVs including autonomously controlled or remotely controlled UAVs. In some examples, the drones 104, 106 can include a communications interface. In some examples, the drones 104, 106 to communicate with the computing systems 102 and the computing devices 108, 110 either directly or through the network 112. In some examples, the drones 104, 106 can receive control signals from the computing systems 102 or the computing devices 108, 110.

[0111] The drones 104, 106 can include flight controllers (e.g., 3DR APM, 3DR Pixhawk, DJI A2, DJI Ace One, DJI Naza-M V2, DJI WooKong). The drone's 104, 106 flight controller can control the drone's 104, 106 propulsion systems and control surfaces to execute flight plans. In addition, the drones 104, 106 can include a sensor package 114. The sensor package 114 can include, but is not limited to, navigation sensors (e.g., GPS receivers), cameras, environmental sensors, surface mapping sensors, and object delivery equipment.
[0118] In some implementations, the drone control platform can provide the flight plan to the drone 104, 106 for execution by the drone 104, 106. For example, the drone control platform can provide the flight plan directly to a drone (e.g., drones 106) through the network 112. In some implementations, the drone control platform can provide the flight plan to a drone (e.g., drone 104) through a user's 116 computing device 108. For example, the drone control platform can send the flight plan to the user's 116 computing device 108, and the user 116 can upload the flight plan to their drone 104 from the computing device 108.

[0119] The drone control platform can receive flight data from the drone 104, 106 while the drone executes the flight plan. The flight data can include, for example, battery status, speed, altitude, location data (e.g., GPS data), and sensor data (e.g., data obtained by the drones sensor package such as camera images). In some implementations, the drone control platform can analyze the flight data in real-time (e.g., the flight data can be analyzed while the drone is in-flight executing the flight plan). The drone control platform can use the flight data to generate flight plan modifications and send the modifications to the drone 104, 106 in real-time. In some examples, the drone control platform can determine one or more flight characteristics of the drone from the flight data. For example, to minimize the bandwidth of communications between the platform and the drone, the flight data can be minimized (e.g., only GPS data may be received). The drone control platform can calculate additional drone flight characteristics from the flight data (e.g., GPS data), such as speed, altitude, position, heading, etc.
[0148] In some implementations, drone approach corridors 300, 302, 303 can be associated with an ADLD 320A, 320B, 320C. As noted above and discussed in more detail below, an ADLD 320A, 320B, 320C can guide a drone's 106 approach to a landing site within an associated drone approach corridor (e.g., one of 300, 302, 303). For example, ADLD 320A is associated with drone approach corridor 300. ADLD 320A is an example of a private user's ADLD. For example, ADLD 320A is used by a private user to configure a landing site (e.g., target location 306) and drone approach corridor 300 for drone based object pick-up and delivery at the user's home. ADLD 320B is associated with drone approach corridor 302. ADLD 320B is an example of a business user's ADLD. For example, ADLD 320B may represent multiple ADLD's and may be used by a business to configure one or more landing sites (e.g., target location 308) and drone approach corridors 302 for drone based object pick-up and delivery at a business location (e.g., an office building, shopping center, industrial park, warehouse site, individual businesses, etc.). ADLD 320C is associated with drone approach corridor 303. ADLD 320C is an example of a drone charging ADLD. For example, ADLDs 320C may be used by a drone service business to configure landing sites and drone approach corridors 303 for drone's 106 to recharge. The ADLD's 320A, 320B, 320C can communicate with the computing systems 102 through a network communication interface (e.g., an LTE or WiFi interface). For example, ADLD's 320B and 320C may communicate with the computing systems 102 through an LTE interface, while ADLD 320A may communicate with the computing systems 102 through the user's 324 WiFi network 326.
[0174] The electronic communications interface 342 can include, for example, a computer network communication interface (e.g., a WiFi or Bluetooth interface), a cellular communication interface (e.g., an LTE interface), and/or an RF communication interface. The electronic communications interface 342 can be configured to communicate with computing systems that host a drone control platform, drone flight controllers, and user computing devices (e.g., computing device 322 of FIG. 3A). In some examples, the electronic communications interface 342 can include adapters that enables the ADLD 320 to communicate flight controller agnostic course corrections to any drone flight controller in a format that can be executed by the flight controllers.
[0222] FIG. 10 is a schematic illustration of example computer systems 1000 that can be used to execute implementations of the present disclosure. The system 1000 can be used for the operations described in association with the implementations described herein. For example, the system 1000 may be included in any or all of the computing components discussed herein to include drone flight control systems and sensor packages; and autonomous drone landing devices. The system 1000 includes a processor 1010, a memory 1020, a storage device 1030, and an input/output device 1040. Each of the components 1010, 1020, 1030, 1040 are interconnected using a system bus 1050. The processor 1010 is capable of processing instructions for execution within the system 1000. In one implementation, the processor 1010 is a single-threaded processor. In another implementation, the processor 1010 is a multi-threaded processor. The processor 1010 is capable of processing instructions stored in the memory 1020 or on the storage device 1030 to display graphical information for a user interface on the input/output device 1040.

Emphasis provided.
Regarding Claim 1, Eyhorn further teaches wherein the delivery tower, i.e., rooftop location (308) as mentioned at paragraph 147 and as illustrated in figure 3a, is configured to communicate with the aerial vehicle, i.e., drone (104, 106), or a consumer i.e., user (116, 118), as illustrated in figure 1 and as mentioned at paragraphs 112 and 118, for example, and is further configured to automatically move between the first, retracted position and the second extended position after receipt of a signal from the aerial vehicle (104, 106) or the consumer (116, 118), noting that Koster has already been shown to teach moving the telescoping members between an extended and retracted position.

Regarding Claim 1, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a controller and communications module operably coupled to the base wherein the delivery tower is configured to communicate with the aerial vehicle or a consumer and is further configured to automatically move between the first, retracted position and the second extended position after receipt of a signal from the aerial vehicle or the consumer; as taught by Eyhorn, in Walsh’s delivery tower for the purpose of controlling the drone as is well known in the art.  Note that Koster teaches at paragraph 17 that the pole 12 may include an actuator operable to extend and retract the pole” and that “[t]he actuator may be activated wirelessly”.  Note also that Walsh teaches at paragraph 116 that a transponder is housed with other electronics in an electronic housing (5) and at paragraph 123, which states as follows.
[0123] To alleviate these problems, trapdoor 8 can be configured to be opened only via magnetic and/or mechanical means. In one embodiment, an air drone delivering a package sends a signal to landing pad 1, that the package is on landing platform 2 and it is safe to open trapdoor 8. This signal is received by a receiver (not shown) in electronic housing 5 and trapdoor 8 opens and then closes once the package is inside storage compartment 3.

Emphasis provided.

Regarding Claim 2, Eyhorn teaches further comprising a manual control, i.e., mentioning manual control at paragraph 132 and graphical user interface (GUI) as mentioned at paragraph 231, the manual control including buttons, wherein the buttons are configured to extend and retract the table top, noting again that Koster already teaches an actuator for the telescoping members, and that the controller taught by Eyhorn is designed to operate both the drone and the delivery tower functions, as taught by Koster.  See paragraphs 132 and 231 as follows.

[0132] In some examples, flight status monitoring 218 can include providing drone flight data to a user's computing device, as described above. The flight status can include, for example, a graphical representation of the drone's location (e.g., overlaid on a digital map), drone speed, drone altitude, battery status, task status, and sensor data. In some examples the flight status monitoring 218 can provide additional in-flight functionalities such as, but not limited to, manual control override, manual flight plan modification, and re-tasking or additional tasking options.

[0231] The term “graphical user interface,” or GUI, may be used in the singular or the plural to describe one or more graphical user interfaces and each of the displays of a particular graphical user interface. Therefore, a GUI may represent any graphical user interface, including but not limited to, a web browser, a touch screen, or a command line interface (CLI) that processes information and efficiently presents the information results to the user. In general, a GUI may include a plurality of user interface (UI) elements, some or all associated with a web browser, such as interactive fields, pull-down lists, and buttons operable by the business suite user. These and other UI elements may be related to or represent the functions of the web browser.

Emphasis provided.
Regarding Claim 8, see the rejection of Claim 1, noting that it would have been obvious to one of ordinary skill to have provided first through third signals as needed to control each taught function as taught by Walsh, Koster and Eyhorn. 

Regarding Claim 10, see the rejection of Claims 1 and 2, above.
Regarding Claim 11, see the rejection of Claims 1 and 2, above.

Regarding Claim 12, Walsh does not expressly teach wherein depositing the package further comprises lowering the package from the aerial vehicle on a rope, on a cable, with a parachute, or with a dropping device.

Regarding Claim 12, Walsh does not expressly teach, but Koster teaches wherein depositing the package further comprises lowering the package from the aerial vehicle on a rope, on a cable, with a parachute, or with a dropping device, i.e., the package releasing device as illustrated in figures 2 and 3, for example, noting that Walsh’s drone deposits a package, but does not teach the details of the dropping device.
Regarding Claim 12, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein depositing the package further comprises lowering the package from the aerial vehicle on a rope, on a cable, with a parachute, or with a dropping device as taught by Koster, in Walsh’s drone/uav for the purpose of attaching and detaching the payload to the drone to make pick ups and drop offs of said payload.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US 2018/0105289 A1) in view of Koster (US 2015/0175276 A1) and further in view of Eyhorn (US 2018/0357909 A1) and further in view of Luckay et al (US 2018/0186454 A1).

Regarding Claims 3 and 9, Walsh teaches the delivery tower as described above.

Regarding Claim 3, Walsh does not expressly teach further comprising wheels and a drive motor for moving the delivery tower from a first location to a second location.
Regarding Claim 3, Walsh does not expressly teach, but Luckay teaches further comprising wheels and a drive motor for moving the delivery tower, i.e., autonomous delivery vehicle (100), from a first location to a second location, noting the mention of the vehicle having axles, wheels and motors, as illustrated at figure 1a and as mentioned at paragraph 56 as follows.

[0056] The autonomous delivery vehicle 100 comprises a location sensor 104. The location sensor 104 can be in communication with the central computer 102. The location sensor 104 can be a global positioning system (GPS), or other spatial location system, including GLONASS, a multilateration system, LORAN, triangulation, and the like. The autonomous delivery vehicle 100 can comprise one or more additional sensors 106 in communication with the central computer 102. The one or more additional sensors 106 can track how far the autonomous delivery vehicle 100 has traveled according to movement of the vehicle's axels, motors, wheels, and the like. The one or more additional sensors 106 can observe road conditions, monitor the vehicle's surroundings, and read traffic signals, such as signs and lights. The one or more additional sensors 106 can be a stereo camera configured to determine distances, triangulate position, and interpret depth and distance of objects within the field of view. The one or more additional sensors 106 can be ultrasonic sensors or radar sensors in communication with the central computer 102. The ultrasonic sensors and radar sensors can be used to detect how far the autonomous delivery vehicle 100 is from an object, to monitor the surroundings, such as the road, lane lines, other vehicles, pedestrians, and the like. The placement of the one or more additional sensors 106 in FIG. 1 is exemplary only.

Emphasis provided.

Regarding Claim 9, see rejection of Claim 3, above.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US 2018/0105289 A1) in view of Koster (US 2015/0175276 A1) and further in view of Eyhorn (US 2018/0357909 A1) and further in view of Curlander et al 
(US 2017/0175413 A1).

Regarding Claims 4 and 13, Walsh teaches the delivery tower as described above.

Regarding Claim 4, Walsh does not expressly teach further comprising a tilting device, the tilting device configured to move the table top between a horizontal position and an angled position.

Regarding Claim 4, Walsh does not expressly teach, but Curlander teaches further comprising a tilting device, i.e., pod portion (836) and tilt mechanism (838), as illustrated in figures 8c-8e, the tilting device (838) configured to move the table top (836) between a horizontal position, as illustrated in figure 8c, and an angled position, as illustrated in figures 8d and 8e.

Regarding Claim 4, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a tilting device, the tilting device configured to move the table top between a horizontal position and an angled position; as taught by Curlander, in Walsh’s delivery tower for the purpose of launching the UAV/drone in a particular direction, as mentioned at paragraph 72, second sentence, i.e., “[a]s shown in FIG. 8D, the pod 822 may include a pod portion 836 that may tilt or otherwise move in response to activation of a tilt mechanism 838 to cause the UAV 108 to be directed to a particular launch direction”


Regarding Claim 13, see the rejection of Claim 4, above.


Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Prager ‘314 is cited as teaching a drone (400) with cable (402) that attaches payload (408) to said drone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

November 17, 2022